                         IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH



UNITED STATES OF AMERICA,                          MEMORANDUM DECISION AND
                                                   ORDER DENYING MOTION FOR
                       Plaintiff,                  FORFEITURE

        vs.
                                                   Case No. 2:18-cr-00472-JNP-DBP
ALEXIS CAMERON ANDERSON, et al.,

                       Defendants.                 Judge Jill N. Parrish


       Before the court is the Government’s motion for an order of forfeiture as to defendant

Alexis Anderson. [Docket 201]. The court DENIES the motion.

       On October 2, 2019, the Government filed a Felony Information as to Anderson. [Docket

164]. The Information did not notify Anderson that the Government would seek forfeiture of any

property. But in her Statements in Advance of Plea, Anderson purported to “waive the

requirements regarding notice of forfeiture in the charging instrument, announcement of the

forfeiture at sentencing, and incorporation of the forfeiture in the judgment.” [Docket 172]. The

Government now moves for an order of forfeiture as to several handguns, arguing that the waiver

provision in the Statements in Advance of Plea excuses the absence of a notice of intent to seek

forfeiture in the Felony Information.

       Rule 32.2(a) of the Federal Rules of Criminal Procedure states: “A court must not enter a

judgment of forfeiture in a criminal proceeding unless the indictment or information contains

notice to the defendant that the government will seek the forfeiture of property as part of any

sentence in accordance with the applicable statute.” By its plain language, this provision is not

waivable by the defendant. The rule is not phrased in terms of a procedural right held by the
defendant. It is a direct command to the court explicitly prohibiting the entry of a judgment of

forfeiture if notice is not given in the indictment or information. Thus, the waiver executed by

Anderson is ineffective.

       Because the Government did not give the required notice in the information, its motion for

an order of forfeiture is DENIED. [Docket 84]. Of course, the Government may pursue any

available administrative forfeiture remedy. Alternatively, if the defendant choses to withdraw her

guilty plea, the Government may file a superseding information or indictment.

       DATED October 30, 2019.

                                             BY THE COURT:



                                             ___________________________
                                             JILL N. PARRISH
                                             United States District Court Judge
